Citation Nr: 1824023	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  09-46 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with bilateral cataracts and as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the case was brokered to the RO in Providence, Rhode Island, but jurisdiction over the claim file remains with the Pittsburgh RO.

In July 2014 and July 2017, different Veterans Law Judges remanded the issue for additional development; the case has since been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2017 Board remand directed the RO to make additional efforts to obtain the Veteran's VA treatment records, including those from Fort Hood hospital, and requested a new medical opinion regarding the etiology of the Veteran's hypertension.

Upon review of the record, the Board finds that service treatment records (STRs) from Fort Hood hospital pertaining to the issue on appeal have been added.  In particular, the Board notes a May 1969 pre-anesthesic summary that records a blood pressure reading of 158/102 and another May 1969 note stating that the Veteran's blood pressure was still elevated and that renal function would be checked.  The February 2018 Supplemental Statement of the Case notes that these records were received and associated with the file in January 2018.  The Board notes that prior to the addition of these records to the file, the only STR in the file was the Veteran's April 1969 separation examination showing a blood pressure reading of 138/88.

A VA medical opinion obtained in September 2017.  The examiner found that the Veteran's hypertension was less likely due to service, to include exposure to herbicide agents, and that hypertension was less likely secondary to service-connected diabetes mellitus.  While the examiner reviewed the claim file, at the time of the examination it did not yet contain the STRs from Fort Hood documenting additional high blood pressure readings in service.  The Board therefore finds that the opinion was based upon an incomplete medical history and a new opinion-based on full review of the complete record and supported by stated rationale-is needed to consider the new evidence and fairly resolve the issue on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In addition, the Board notes that the September 2017 opinion relied upon statements in the March 2007 VA examination regarding the onset of hypertension.  The September 2017 opinion asserted that the March 2007 examination "clearly states that the Veteran was diagnosed with hypertension 10 years prior."  This date is referenced in the opinions on both direct and secondary service connection.  However, the Board's review indicates that the March 2007 examiner did not conduct records review and had no access to the claim file.  The March 2007 examiner stated that the Veteran reported a hypertension diagnosis "approximately" 10 years ago, and later in the report stated that hypertension was diagnosed "approximately 10 years ago."  Given the fact that the March 2007 examiner did not have access to the Veteran's records and qualified the onset date assigned to hypertension with the word "approximate," the Board finds that the September 2017 opinion inadequate as it inaccurately treated an explicitly approximate, self-reported medical history as an unequivocal fact and relied upon that fact in reaching a conclusion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion was based on an inaccurate premise and had no probative value where it relied upon inaccurate self-reported medical history and service background).

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion to determine the etiology of the Veteran's hypertension.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  Following a review of the file, the clinician should provide the following opinions:

(a) State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is incurred in or caused by to active service, to include his presumed exposure to herbicide agents.  Consideration must be given to the Veteran's lay statements regarding the onset and treatment of his disability, particularly his June 2009 DRO hearing testimony regarding treatment for hypertension in 1969.  Attention is also requested to the November 2008 letter from the Veteran's private doctor regarding his April 1969 separation examination.   

Consideration is requested to the NAS study indicating that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

(b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus.  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

The clinician must address the September 2007 and March 2008 VA treatment records indicating that the Veteran's hypertension medication dosage was increased.

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




